Title: From George Washington to John Hancock, 15 July 1776
From: Washington, George
To: Hancock, John



Sir
New York July the 15. 1776

This will be handed you by Mr Griffin who has also taken upon him the charge and delivery of Two packets containing sundry Letters which were sent to Amboy Yesterday by a Flag, and forwarded to me to day by Genl Mercer. The Letter addressed to Governor Franklin came open to my hands.
I was this morning honoured with yours of the 13 Instant with Its important and necessary Inclosures, and in obedience to the commands of Congress have transmitted Genl Howe, the Resolves intended for him—those for Genl Burgoyne I inclosed and sent to Genl Schuyler with directions immediately to forward to him. The Inhuman Treatment to the whole, and murder of part of our people after their surrender & capitulation, was certainly a flagrant violation of that faith which ought to be held sacred by all civilized nations, and founded in the most Savage barbarity. It highly deserved the severest reprobation, and I trust the spirited measures Congress have adopted upon the occasion, will prevent the like in future; But If they should not, and the claims of humanity are disregarded, Justice and policy will require recourse to be had to the Law of retaliation however abhorrent and disagreable to our natures in cases of Torture and Capital punishments. I have the honor to be with great respect Sir Yr Most Obedt Servt

Go: Washington

